Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 8, 2014

                                      No. 04-14-00091-CV

                                    Melissa HERNANDEZ,
                                           Appellant

                                                v.

  CHRISTUS SPOHN HEALTH SYSTEM CORP., d/b/a Christus Spohn Hospital Kleberg,
                             Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 14-03-53076-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
       The purpose of this order is to clarify the status of this appeal and to address docketing
matters that have arisen because of orders signed by the trial court after the notice of appeal was
filed.

       Appellant Melissa Hernandez filed suit against Andres Bueno and Christus Spohn Health
System Corporation d/b/a Christus Spohn Hospital Kleburg in the 79th District Court, Jim Wells
County, Texas. The suit was assigned trial court cause number 14-03-52114-CV. On January 9,
2014, the trial court signed an order dismissing Hernandez’s claims against defendant Bueno. On
January 10, 2014, the trial court signed an order dismissing Hernandez’s claims against
defendant Christus Spohn.

        On February 4, 2014, Hernandez filed a notice of appeal. The notice of appeal stated that
plaintiff was appealing both the January 9, 2014 and the January 10, 2014 orders. The clerk of
this court docketed the appeal, assigning it appellate cause number 04-14-00091-CV. On the
same day, Hernandez filed a motion for reconsideration/new trial in the trial court.

         On March 25, 2014, the trial court granted Hernandez’s motion for reconsideration/new
trial as to defendant Bueno, withdrawing its order dismissing Hernandez’s claims against Bueno.
On the same day, the trial court signed an order severing Hernandez’s claims against Christus
Spohn from her claims against Bueno. The express purpose of the severance order was to make
the trial court’s January 10, 2014 order a final order. The trial court clerk then assigned a
separate trial court cause number, 14-03-53076-CV, to the claims against Christus Spohn.
        The effect of the March 25, 2014 severance order was to render the January 10, 2014
order a final, appealable order. Moreover, Hernandez’s previously filed notice of appeal became
effective on this date. See TEX. R. APP. P. 27.1 (“In a civil case, a prematurely filed notice of
appeal is effective and deemed filed on the day of, but after, the event that begins the period for
perfecting the appeal.”).

       On April 23, 2014, Hernandez filed a notice of appeal in trial court cause number 14-03-
53076-CV, stating she was appealing the trial court’s March 25, 2014 order on her motion for
reconsideration/new trial. However, an order denying a motion for new trial is not independently
appealable. State Office of Risk Management v. Berdan, 335 S.W.3d 421, 428 (Tex. App.—
Corpus Christi 2011, pet. denied). Therefore, any complaint about the trial court’s ruling on the
motion for reconsideration/new trial must be raised in Hernandez’s appeal of the January 10,
2014 order. Hernandez’s April 23, 2014 notice of appeal was unnecessary to perfect her appeal
of the January 10, 2014 order and is therefore moot. See Alvarado v. Lexington Ins. Co., 389
S.W.3d 544, 549 n.5 (Tex. App.—Houston [1st Dist.] 2012, no pet.).

       We note that Hernandez is a party to a separate interlocutory appeal that is currently
pending before this Court. This interlocutory appeal, styled Andres Bueno v. Melissa Hernandez,
has been assigned appellate cause number 04-14-00255-CV.

        We ORDER that, to the extent he ever was a party to the instant appeal, Andres Bueno is
hereby DISMISSED from appellate cause number 04-14-00091-CV, styled Melissa Hernandez
v. Christus Spohn Health System Corporation d/b/a Christus Spohn Hospital Kleburg.

        We FURTHER ORDER the Clerk of this Court to change the trial court cause number in
the instant appeal (appellate cause number 04-14-00091-CV) from 14-03-52114-CV to 14-03-
53076-CV. We FURTHER ORDER the Clerk of this Court to send copies of this order to
counsel in appellate cause numbers 04-14-00091-CV and 04-14-00255-CV.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court